Title: To James Madison from Oliver Towles, 8 November 1791
From: Towles, Oliver
To: Madison, James


Worthy Sir,
Virginia November 8th. 1791.
Mr. Towles being about to depart from this State for Philadelphia, on business, has amongst other things been kind enough to undertake the management of some Representations of mine, that are to be laid before Congress; being unable personally to attend to them myself; As they are matters in which I am greatly interested, I shall hold myself highly obliged for your generous attention to the same, and as far as the rules of Propriety, and your convenience may admit of it, to contribute your assistance in forwarding the business.
Earnestly wishing your life may be prolonged to a distant period with health and happiness during its continuation, and eternal felicity thereafter; I conclude sincerely felicitating you, on the heart felt satisfaction you must experience, from the full and just applause, acquired by a Life successfully, and in a manner unremitedly devoted, to the publick good; which is gratefully acknowledged, and will ever be remembered by all, and with peculiar pleasure by, Your most obedient, and humble Servant
O. Towles
